WISE, Justice
(concurring specially).
I write specially to acknowledge the inherent inequity that results from the application of § 14 of the Alabama Constitution, which bars an award of attorney fees and expenses in a case where an individual has successfully pursued a claim that benefits the common good. I fear that, if individuals are not allowed to recover attorney fees and expenses in these types of cases, attorneys will be hesitant or even unwilling to represent an individual in such a case. If individuals are required to bear the burden of attorney fees and expenses in such cases, with no type of an award of such fees and expenses following a successful outcome, who will want to expend the time, effort, and money required to pursue these cases? However, because § 14 of the Alabama Constitution clearly bars an award of attorney fees and expenses in actions against the State of Alabama or against State officials in their official capacities, I have no choice but to concur in the decision to overrule the applications for rehearing.